Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 3-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 19 as amended incorporates elements of claims 2, 11 and 20 with respect to use of string similarity among hostnames of a given microsegment. Claims 1, 10, and 19 further recite meaningful names generated for microsegments are generated based upon string similarity of hostnames and further appending a second substring or random string to the generated name.  Claims 1 ,10 and 19 additionally recite that responsive to the first microsegment name being similar to a second microsegment name modifying the second microsegment name and repeating such modification for additional microsegments until naming is stabilized.  Although generating names based on hostname similarity is known in the art as presented with respect to prior rejections of claim 2, 11, the examiner could find not art that alone or in combination would teach further that a microsegment name is appended with a second, possibly random string and further repeatedly changing names  of existing second and additional microsegment names until such names are stabilized(i.e no longer similar). Thus claims 1, 10 and 19 are allowed and based on their dependency claims 3-9, 12-18 and 20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456